Citation Nr: 1312208	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for residuals of nasal trauma.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for Hepatitis C.
  
3.  Entitlement to service connection for a lumbar spine disability.
 

REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  He also had unverified service in the Army Reserve from 1978 to 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The nasal trauma issue has been recharacterized as noted on the title page to better reflect the medical evidence of record and the Veteran's contentions.

In November 2006, the Veteran had a hearing with a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims folder. 

In September 2011, the Board remanded the case for additional development, to include obtaining additional treatment records and personnel records and scheduling a VA examination.  Following completion of the requested actions, as well as a continued denial of the Veteran's claims, his appeal was returned to the Board for further appellate review.  Unfortunately, the hepatitis and nasal trauma claims must be remanded again, as will be discussed below.

In January 2013, the Veteran submitted a motion to request an extension of time to submit additional evidence.  The Board granted the motion in February 2013; however, no additional evidence has been received.

The Board notes that the Veteran's representative has raised the issue of clear and unmistakable error (CUE) in a February 1989 administrative decision finding that residuals of nasal trauma were due to willful misconduct.  The Agency of Original Jurisdiction (AOJ) has not adjudicated this CUE claim.  The Board further notes that the issues of entitlement to service connection for PTSD, a skin condition, headaches, hearing loss, and a stomach disorder, as well as the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a mental disorder, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The underlying question of service connection for hepatitis C, as well as the issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for residuals of facial fracture, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hepatitis C was denied on March 3, 1989, and the Veteran did not appeal that decision.

2.  Evidence received since the last final March 1989 decision is new, relates to an unestablished fact necessary to the issue of service connection for hepatitis C, and raises a reasonable possibility of substantiating that underlying claim.

3.  A lumbar spine disability was first manifested several years after the Veteran's active duty and is not causally or etiologically related to such service.



CONCLUSIONS OF LAW

1.  The RO's March 1989 denial of service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012). 

2.  Evidence received since the last final March 1989 decision is new and material, and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012).

3.  The criteria for an award of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5013A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for hepatitis C, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

A pre-adjudication notice letter dated in May 2005 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

In addition, notice regarding a disability rating and an effective date was provided to the Veteran in a March 2006 notice letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the totality of the required notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in March 2006 and August 2007 supplemental statements of the case, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his service connection claim.  VA has obtained service treatment records (STRs) and VA treatment records.  Also, the Veteran testified at a DRO hearing in support of his claim.  The AOJ attempted to obtain treatment records from the San Juan VAMC.  However, the AOJ has made a formal finding on the unavailability of these records and determined that any further attempts to obtain the records would prove futile.  In addition, the Veteran has been notified of the unavailable records and has been requested to provide copies of any of the requested records.  See February 2012 VA Form 21-0820.
 
The Veteran underwent a VA DBQ examination in October 2011; a report of this examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it was predicated on consideration of all of the pertinent evidence of record, to include incidents that allegedly led to the development of the Veteran's spinal disability, and document that the examiner conducted a full examination of the Veteran and review of the claims file and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In November 1984, the Veteran filed a claim for service connection for hepatitis C.  In an unappealed March 1989 rating decision, the RO denied service connection, finding that there was no evidence hepatitis C.  The Veteran did not file a notice of disagreement (NOD), and the March 1989 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  

The Veteran subsequently attempted to reopen the claim in April 2005.  

Evidence received since the March 1989 decision consists of VA treatment records; the Veteran's personnel records; VA treatment records dated from 2003 to 2011; records from the Puerto Rico branch of the American Red Cross; a newspaper article about hepatitis C; and statements from the Veteran, to include his November 2006 DRO hearing testimony.

Records from the American Red Cross establish that the Veteran tested positive for hepatitis C when he attempted to give blood in September 1990.  The evidence is new, as it was not considered by the RO in March 1989.  The evidence is also material because it is supporting evidence of a nexus between a current disability and military service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for hepatitis C is warranted.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for a lumbar spine disability.  He contends that he injured his back due to a fall during basic training.  The Veteran maintains that he has had back problems since service.

STRs show that the Veteran was treated for back pain of one week's duration in February 1976.  He reportedly had been marching when the pain started.  He denied any trauma. The diagnosis was back pain.  The clinician prescribed a muscle relaxer.  

In March 1978, the Veteran was treated for pain along his spinal column.  The pain reportedly had started four days' earlier, the same day the Veteran started weight training.  The diagnosis was lumbosacral muscle spasm due to over exercising by lifting too much weight.  The clinician ordered 24 hours' bed rest followed by a 3-day profile.  He also prescribed a muscle relaxer.

In June 1978, the Veteran complained of low back pain of four days' duration that he related to heavy lifting and stooping.  The diagnosis was back strain.  The clinician prescribed heat and a muscle relaxer.

An August 1978 Chapter 9 examination revealed a clinically normal spine.  On the accompanying medical history report, the Veteran initially checked the "yes" box for recurrent back pain, but then crossed it out and checked the "no" box.

A post-service June 1986 VA examination conducted with respect to an unrelated problem revealed no musculoskeletal abnormalities.
 
A July 2003 VA treatment record shows that the Veteran complained that his back pain was "worse."  X-rays revealed minimal degenerative lumbar spondylosis.  The clinician prescribed Toradol and Valium.   

In September 2004, he complained of severe low back pain of several months' duration.  The pain radiated to his right leg.  An MRI revealed degenerative changes of the lower lumbar spine, more pronounced at the L-S1 interspace.  The assessment was low back pain acute, severe.  In an addendum dated later that day, a clinician noted that the Veteran had a L5-S1 broad based protrusion with mild central canal neural foraminal narrowing.  She prescribed Tramadol.  Upon follow-up the next month, the Veteran reported partial improvement with the Tramadol.  The assessment was low back pain, improving with Tramadol.  The Veteran complained of low back pain again in May 2005 and received the same diagnosis.

At his November 2006 DRO hearing, the Veteran's testimony indicated that he had a continuity of back pain following the initial injury discussed above.  

The Veteran was treated for low back pain again in October 2007.  The diagnosis was "very chronic" low back pain that was managed with Tramadol as needed.  An August 2008 treatment record shows that the Veteran's pain was controlled.

The Veteran underwent a VA DBQ spine examination in October 2011.  He stated that he had injured his back during service due to a fall during basic training.  He was treated in sick call, after which the pain improved.  However, the pain returned "[n]ow and then."  He described the pain as "stabbing" and rated it 10/10 before taking medication, and 4/10 after taking medication.  He took Tramadol every 3-4 days for 2-3 consecutive days.  The pain radiated to the lower extremities.  The pain had reportedly worsened 5-6 years earlier, at which point he sought treatment from VA.  During flare-ups he had to stop whatever he was doing, but was able to perform activities of daily living.  The examiner diagnosed degeneration of intervertebral disc and mild lumbar spondylosis.  He reviewed the claims file and opined that it is "less likely than not (less than 50 percent probability)" that the Veteran's disability was incurred in or caused by the claimed in-service injury.  He explained that there was "no evidence of spine treatment one year after the release, meaning that his condition was acute and transient and responded to proper treatment given."  He noted that the 2003 lumbar spine X-ray revealed minimal degenerative spondylosis, and this was 25 years after the Veteran's discharge.  He further noted that spondylosis is a normal process of aging.

Taking into account all relevant evidence, the Board finds that service connection for a lumbar spine disability is not warranted.  Initially, the Board points out that the evidence does not show, nor does the Veteran contend, that he engaged in combat.    As discussed above, the Veteran was treated for low back pain three times during service.  However, upon orthopedic examination at his August 1978 separation examination the Veteran was found to have a clinically normal spine; no further diagnosis of any back disability was made.  The Veteran did not seek treatment for any problems with his back until 2003, approximately 25 years after his separation from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000).  Furthermore, the Board looks to the statements by the VA examiner in October 2011, in which he opines that the Veteran's current lumbar spine disability is unrelated to any incident in service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  See 38 C.F.R. 
§§ 3.307, 3.309. 

Moreover, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of back pain during service, that he sought treatment for back pain numerous times during service, and that he has had back problems since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed. 

The Board concedes that the Veteran currently carries diagnoses of degeneration of intervertebral disc and mild lumbar spondylosis.  However, the Board finds compelling the fact that the VA examiner had full access to the Veteran's medical history and opined that the Veteran's current disability is not related to military service.  The examiner considered the Veteran's report of back pain that began in service and continued to the present; however, based on a full review of the medical evidence and physical examination, the examiner still concluded that the Veteran's current disability is not related to service.  The Veteran's credible testimony, while probative in regards to his history, is outweighed by the competent medical evidence which is more probative in terms of determining the nature and etiology of his current lumbar disability. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence has been received to reopen a claim for service connection for hepatitis C; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the remaining claims. 
 
Hepatitis C

The Veteran contends that he contracted hepatitis C during service due to blood transfusions that he received during surgery to repair his nasal trauma injuries.  He maintains that he tested positive for hepatitis C in 1980 after donating blood to the American Red Cross in Puerto Rico.

For service connection to be granted for hepatitis C, the evidence must show that the veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's current hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998. 

STRs contain records of inoculations or vaccinations, but there are no findings indicative of hepatitis C during active service.  In February 1977, the Veteran received blood transfusions during surgery for his nasal injury.

No tattoos were noted on the Veteran's August 1978 separation examination.  On the accompanying medical history report, he indicated that he did not have a history of jaundice or hepatitis.

A June 1986 VA examination shows that the Veteran reportedly used heroin during service, but stopped in 1982.  He gave a history of hepatitis secondary to a blood transfusion during surgery for his nasal injury.  A blood test was not obtained.

A October 2004 VA treatment record contains a diagnosis hepatitis C.  The Veteran has continued to receive treatment for this condition from VA.

As the evidence of record shows the presence of hepatitis C risk factors during service, a September 1990 diagnosis of this condition, and current treatment for hepatitis C, remand is required for a medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, there appear to be additional relevant treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran contends that he tested positive  for hepatitis C in 1980 after donating blood at the American Red Cross in Puerto Rico while on emergency medical leave from Reserve service.  See, e.g., November 2011 and December 2012 VA Forms 21-4142.  The Board notes that the claims file contains American Red Cross records showing that the Veteran tested positive for hepatitis C after donating blood in 1990.  However, the December 2012 VA Form 21-4142 that the RO provided to the American Red Cross does not contain any dates.  The Board further notes that the November 2011 VA Form 21-4142 contains the 1990 date.  Another attempt to obtain these records must be made. 

Finally, as noted above, the Veteran reportedly served in the Army Reserve from 1982 to 1990.  Personnel records confirm Reserve Service during part of this time period.  However, the RO did not attempt to verify the Veteran's Reserve service.  Also, it does not appear that the RO requested records from the Veteran's period of Reserve service.  These records should be obtained.

Residuals of Nasal Trauma

The Board notes that the Veteran's request to reopen the previously denied claim for service connection for residuals of nasal trauma is inextricably intertwined with the CUE claim that was referred back to the AOJ in the Introduction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and/or any other appropriate agency and request verification of the dates of the Veteran's Reserve service.  Also, obtain any service treatment records associated with that service and associate them with the claims file.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

2. After obtaining the appropriate release of information form, procure records from the American Red Cross from 1980.  Associate any such available records with the claims file.  A copy of any negative response(s) should be included in the claims file.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

3. After the foregoing development has been performed, schedule a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's hepatitis C.  The claims file, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's hepatitis C. 

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current hepatitis C is causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically address the in-service risk factors alleged by the Veteran (blood transfusion) and indicated by the record (intravenous drug use).  It is essential that the report include a full discussion of all modes of transmission.  See VBA Fast Letter 04-13.  The examiner must address the June 1986 VA examination report, American Red Cross records, and the Veteran's November 2006 testimony. 

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After completing the above, conducting any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and adjudicating the referred issue of whether there is CUE in the February 1989 administrative decision that found the Veteran's nasal injury was the result of willful misconduct, readjudicate the remaining claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


